In an action to *1125recover damages for personal injuries, the defendants Massim M. Salaumeh and R&F Limousine appeal from an order of the Supreme Court, Queens County (McDonald, J.), dated June 24, 2010, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly denied the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Mastro, J.P., Florio, Dickerson, Belen and Lott, JJ., concur. [Prior Case History: 28 Misc 3d 1202(A), 2010 NY Slip Op 51126(U).]